Title: To Benjamin Franklin from Elizabeth Temple, 30 July 1779
From: Temple, Elizabeth Bowdoin
To: Franklin, Benjamin


Sir
Boston July the 30th. 1779
Not having heard from Mr. Temple since he left this place, I am at a loss how to direct to him; and have therefore taken the Liberty to inclose a letter for him to you, and shall esteem myself greatly obliged, if you will add a farther direction and forward it to him.

My Father desires me to present his best Compts. to you. And I am with great respect, Sir Your very humble Sert.
E. Temple.
 
Addressed: To / The honble. Benjamin Franklin Esqr / Ambassador for the United States / of America to the Court of / France / favor of / Mr. Knox.
Notation: E. Temple July 30. 79
